Citation Nr: 1146438	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  09-37 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to educational benefits under 38 U.S.C. Chapter 33, the Post 9/11-GI Bill Program.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from May 2001 to October 2001.   

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal.  


FINDING OF FACT

In a written statement received at the Board in October 2011, the Veteran withdrew the claim.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issue of entitlement to educational benefits under 38 U.S.C. Chapter 33, the Post 9/11-GI Bill Program, have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Claim

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Withdrawal may be made by the appellant or by the authorized representative.  38 C.F.R. § 20.204(c) (2011).

In September 2009, the Veteran submitted a VA Form 9, Appeal to Board of Veterans' Appeals, perfecting an appeal as to the issue of entitlement to educational benefits under 38 U.S.C. Chapter 33, the Post 9/11-GI Bill Program, as identified in the statement of the case issued earlier that month.  At that time, the appellant also requested a hearing before the Board to be held at the RO.

Following the certification of his appeal, the RO sent the Veteran a June 2011 letter informing the appellant that his requested hearing was scheduled for August 16, 2011.  In response, the Veteran submitted a July 2011 statement indicating a desire to cancel the hearing.  Thereafter, the appellant indicated in an October 2011 statement the issue on appeal was being withdrawn.  

The Board finds that the Veteran's October 2011 statement satisfies the requirements for the withdrawal of a substantive appeal with respect to his to the claim of entitlement to educational benefits under 38 U.S.C. Chapter 33, the Post 9/11-GI Bill Program, which was the only issue on appeal.  Tomlin v. Brown, 5 Vet. App. 355 (1993). 

As the appellant has withdrawn the appeal, there remain no allegation of errors of fact or law for appellate consideration concerning this issue.  The Board, therefore, has no jurisdiction to review the Veteran's claim and must dismiss that issue.  §§ 3.307(a)(6)(iii); 3.307(d), 3.309(e) (2011).  


ORDER

The appeal concerning the issue of entitlement to educational benefits under 38 U.S.C. Chapter 33, the Post 9/11-GI Bill Program, is dismissed.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


